

116 HR 7599 IH: To direct the Secretary of Defense to provide budget information for incinerators and waste-to-energy waste disposal alternatives to burn pits.
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7599IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Ruiz (for himself, Mr. Bilirakis, and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to provide budget information for incinerators and waste-to-energy waste disposal alternatives to burn pits.1.Budget information for alternatives to burn pitsThe Secretary of Defense shall include in the budget submission of the President under section 1105(a) of title 31, United States Code, for fiscal year 2022 a dedicated budget line item for incinerators and waste-to-energy waste disposal alternatives to burn pits.